              Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 1 of 25




                               UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


     GREATGIGZ SOLUTIONS, LLC,

                 Plaintiff                                 Case No. 6:20-cv-633


                 v.                                        JURY TRIAL DEMANDED


     ANGIE’S LIST, INC.

                 Defendant


                      ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        GreatGigz Solutions, LLC (“Plaintiff”) hereby files this Original Complaint for Patent

Infringement against Angie’s List, Inc. (“Angie’s List” or “Defendant”), and alleges, on information and

belief, as follows:

                                             THE PARTIES

1.      GreatGigz Solutions, LLC is a limited liability company organized and existing under the laws

        of the State of Florida with its principal place of business at 600 S. Dixie Hwy, Suite 605, West

        Palm Beach, Florida 33401.

2.      On information and belief, Angie’s List, Inc. is a foreign for-profit corporation organized and

        existing under the laws of the State of Delaware, with a principal place of business located in the

        State of Indiana. Angie’s List may be served through its registered agent in the State of Texas at

        CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201. On information and

        belief, Angie’s List sells and offers to sell products and services throughout the State of Texas,

        including in this judicial District, and introduces services via its infringing systems into the



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 2 of 25




     stream of commerce knowing and intending that they would be extensively used in the State of

     Texas and in this judicial District. On information and belief, Angie’s List specifically targets

     customers in the State of Texas and in this judicial District.

                                    JURISDICTION AND VENUE

3.   This Court has subject matter jurisdiction over this case under 28 U.S.C. §§ 1331 and 1338.

4.   This Court has personal jurisdiction over Defendant. Defendant has continuous and systematic

     business contacts with the State of Texas. Defendant directly conducts business extensively

     throughout the State of Texas, by distributing, making, using, offering for sale, selling, and

     advertising (including the provision of interactive web pages and mobile applications) its

     services in the State of Texas and in this District. Defendant has purposefully and voluntarily

     made its infringing systems available to residents of this District and into the stream of

     commerce with the intention and expectation that they will be purchased and used by consumers

     in this District. On information and belief, Angie’s List has been recently valued at more than

     $500 Million, and currently advertises that it has over 5 Million members, completes $15 Billion

     in transactions annually, and generates $315 Million in annual revenue.

     See https://www.angieslistbusinesscenter.com/?cid=AL.

5.   On information and belief, Defendant maintains an ongoing and continuous business presence in

     the State of Texas. On information and belief, the Defendant’s Accused Instrumentalities are

     hosted on the Akamai platform which, in turn, is built on an “aggregate data center in Texas.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            2
             Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 3 of 25




See https://hostingchecker.com/#angieslist.com




See   https://www.akamai.com/us/en/about/news/press/2019-press/akamai-to-power-dallas-data-center-

with-sustainable-energy.jsp




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                      3
              Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 4 of 25




6.    On information and belief, the Akamai Texas data center is under the joint direction and control

      of Akamai and Angie’s List, such that it is a “regular and established place of business” of

      Angie’s List.

7.    Venue is proper in the Western District of Texas as to Defendant pursuant to at least 28 U.S.C.

      §§ 1391(c)(2) and 1400(b). As noted above, Defendant maintains a regular and established

      business presence in the State of Texas.

                                        PATENTS-IN-SUIT

8.    GreatGigz Solutions, LLC is the owner, by assignment, of U.S. Patent Nos. 6.662,194 (“the ’194

      Patent”); 7,490,086 (“the ’086 Patent”); 9,760,864 (“the ’864 Patent”); and 10,096,000 (“the

      ’000 Patent”) (hereinafter collectively referred to as “the GGS Patents”).

9.    The GGS Patents are valid, enforceable, and were duly issued in full compliance with Title 35 of

      the United States Code.

10.   The inventions described and claimed in the GGS Patents were invented by Raymond Anthony

      Joao.

11.   The GGS Patents each include numerous claims defining distinct inventions.

12.   The priority date of each of the GGS Patents is at least as early as July 31, 1999. As of the

      priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-

      routine.

13.   For example, and as evidence of the stated non-routine aspects of the inventions, during

      prosecution of the ’864 Patent, the patent examiner considered whether the claims of the ’864

      Patent were eligible under 35 USC §101 in view of the United States Supreme Court’s decision

      in Alice. The patent examiner affirmatively and expressly found that the claims are in fact patent

      eligible under 35 USC §101 because all pending claims are directed to patent-eligible subject




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            4
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 5 of 25




      matter, because none of the pending claims are directed to an abstract idea, and because there

      would be no preemption of the abstract idea or the field of the abstract idea.

14.   GreatGigz Solutions, LLC alleges infringement on the part of Defendant of the ’194 Patent and

      the ’086 Patent (collectively as the “Asserted Patents”).

15.   The ’194 Patent relates generally to an apparatus and method for providing recruitment

      information, including a memory device for Storing information regarding at least one of a job

      opening, a position, an assignment, a contract, and a project, and information regarding a job

      Search request, a processing device for processing information regarding the job Search request

      upon a detection of an occurrence of a Searching event, wherein the processing device utilizes

      information regarding the at least one of a job opening, a position, an assignment, a contract, and

      a project, Stored in the memory device, and further wherein the processing device generates a

      message containing information regarding at least one of a job opening, a position, an

      assignment, a contract, and a project, wherein the message is responsive to the job Search

      request, and a transmitter for transmitting the message to a communication device associated

      with an individual in real-time. See Abstract, ’194 Patent.

16.   The ’086 Patent relates generally to an apparatus, including a memory device which stores

      information regarding a job opening, position, assignment, contract, or project, and information

      regarding a job search request or inquiry, a processing device which processing the information

      regarding a job search request or inquiry upon an automatic detection of an occurrence of a

      searching event which is an occurrence of a job posting, a posting of new or revised data or

      information, a news release of a business event, an employment-related event, an economic

      report, industry-specific news, an event which creates an to fill a position, or an event which

      creates an interest to seek a position, and generates a message, containing the information




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             5
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 6 of 25




      regarding a job opening, position, assignment, contract, or project, responsive to the job search

      request or inquiry, and a transmitter which transmits the message to a communication device

      associated with an individual. See Abstract, ’086 Patent.

17.   As noted, the claims of the Asserted Patents claim priority to at least July 31, 1999.

18.   The claims of the Asserted Patents are not drawn to laws of nature, natural phenomena, or

      abstract ideas. Although the systems and methods claimed in the Asserted Patents are ubiquitous

      now (and, as a result, are widely infringed), the specific combinations of elements, as recited in

      the claims, was not conventional or routine at the time of the invention.

19.   Further, the claims of the Asserted Patents contain inventive concepts which transform the

      underlying non-abstract aspects of the claims into patent-eligible subject matter.

20.   Consequently, the claims of the Asserted Patents recite systems and methods resulting in

      improved functionality of the claimed systems and represent technological improvements to the

      operation of computers.

21.   The claims of the Asserted Patents overcome deficiencies existing in the art as of the date of

      invention, and comprise non-conventional approaches that transform the inventions as claimed

      into substantially more than mere abstract ideas. For example, as of the date of invention, “[j]ob

      searching activities and recruitment activities typically require efforts in introducing parties to

      one another, pre-screening the parties prior to, and/or subsequent to, an introduction, acting as an

      information gathering entity for a party, exchanging information in order to determine if a

      relationship is appropriate and/or desirable, negotiating a deal, and/or consummating a deal

      between the respective parties. While individuals and/or employers and/or hiring entities can act

      on their own behalf during most of the process, one of the parties may typically enlist the efforts

      of an employment agency or agencies, a recruiter(s), a so-called ‘headhunter(s)’, an employment




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              6
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 7 of 25




      and/or career consultant(s), a temporary employment agency or agencies, a personal agent(s), a

      personal manager(s), and/or another intermediary or intermediaries, sometimes at great

      expense.” ’194 Patent at 1:59-2:6. The inventions as claimed overcome these deficiencies in the

      state of the art, and provide substantial cost savings to all parties. As explained, as of the date of

      invention, “[t]he enlistment of employment agencies, recruiters, so-called ‘headhunters’,

      employment and/or career consultants, temporary employment agencies, personal agents,

      personal managers, and/or other intermediaries, can be costly and can lead to job search efforts

      and/or recruitment efforts which may be limited in breadth and/or scope by the personal and/or

      individual contacts, limitations and/or constraints associated with the employment agency,

      recruiter, so-called ‘headhunter’, employment and/or career consultant, temporary employment

      agency, personal agent, personal manager, and/or other intermediary.” Id. at 2:7-17. As such,

      the inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for a costly middle-man in the process is overcome. Id. at 2:18-24; 6:45-

      55.

22.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and recruitment efforts may be limited by and/or be

      constrained by limited personal contacts, geographical constraints, monetary constraints, and/or

      time constraints. Oftentimes, individuals, employers and/or hiring entities, do not have the

      resources to conduct their own respective job searching efforts or recruitment efforts. The

      enlistment of employment agencies, recruiters, so-called ‘headhunters’, employment and/or

      career consultants, temporary employment agencies, personal agents, personal managers, and/or

      other intermediaries, may not be sufficient to overcome these limitations and/or constraints,




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                                7
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 8 of 25




      particularly, if the respective employment agency or agencies, recruiter(s), so-called

      ‘headhunter(s)’, employment and/or career consultant(s), temporary employment agency or

      agencies, personal agent(s), personal manager(s) and/or other intermediary or intermediaries, are

      working with similar limitations and/or constraints.” Id. at 2:26-42. As such, the inventions as

      claimed provide non-conventional solutions to the conventional problems of the day because the

      need for extensive personal contacts and geographical proximity are overcome.

23.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[t]he job search process and/or the recruitment process can typically be rendered

      more difficult in instances when additional information may be requested by one or by both of

      the parties concerning a counterpart. This typically results in time delays and/or additional

      expense to the party having to comply with such a request.” Id. at 2:43-48. As such, the

      inventions as claimed provide non-conventional solutions to the conventional problems of the

      day because the need for time-consuming delays is overcome.

24.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[j]ob searching efforts and/or recruitment efforts may further be rendered more

      difficult when the parties are not properly pre-screened, thereby resulting in wasted time and

      effort, and/or when the parties are not properly informed as to the needs and/or demands of a

      counterpart.   The needs and/or demands can include job description, job needs, project

      description, assignment description, salary, compensation, and/or other related information. The

      failure to pre-screen the parties and/or to conduct a dialog and/or initiate interviews and/or

      discussions when the parties may be so far apart regarding their respective needs, requests and/or




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            8
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 9 of 25




      expectations, for example, those involving job duties and/or salary, can result in wasted time and

      effort.” Id. at 2:49-61. As such, the inventions as claimed provide non-conventional solutions to

      the conventional problems of the day because the associated time and effort are reduced,

      resulting in more efficient processes and cost savings for all involved.

25.   The inventions as claimed further overcome the deficiencies existing in the art as of the date of

      invention by removing barriers confronting many at the time. As explained, as of the date of

      invention, “[c]onfidentiality is typically another concern in job searching activities and/or in

      recruitment activities. Individuals, employees, and/or hiring entities may have an interest in,

      and/or a desire for, maintaining confidentiality during at least some initial stages of any job

      search and/or recruitment effort. In some instances, once an initial interest is expressed, any

      confidentiality which may have existed may be lost for the remainder of the process.

      Sometimes, it may be desirable for an individual, an employer and/or hiring entity, to retain at

      least some level of confidentiality and/or anonymity further into the job search and/or

      recruitment process. In this manner, at least some confidentiality and/or anonymity can be

      preserved, especially if a deal between the parties is not ultimately reached.” Id. at 2:62-3:8. As

      such, the inventions as claimed provide non-conventional solutions to the conventional problems

      of the day because the need for confidentiality in the process is enhanced. See id. at 6:59-65.

26.   As noted above, during prosecution of the ’864 Patent, the patent examiner considered whether

      the claims of the ’864 Patent were eligible under 35 USC §101 in view of the United States

      Supreme Court’s decision in Alice. The patent examiner expressly found that the claims are in

      fact patent eligible under 35 USC §101 because all pending claims are directed to patent-eligible

      subject matter, none of the pending claims are directed to an abstract idea, and there would be no




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              9
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 10 of 25




      preemption of the abstract idea or the field of the abstract idea. For these same reasons, all of the

      claims of the Asserted Patents are patent-eligible.

27.   The ’194 Patent was examined by Primary United States Patent Examiner Franz Colby. During

      the examination of the ’194 Patent, the United States Patent Examiner searched for prior art in

      the following US Classifications: 705/1, 10, 11, 705/26, 707/104.1, 10, 3, and 103R.

28.   After conducting a search for prior art during the examination of the ’194 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 5,164,897, 11/1992, Clark et al.; (ii) 5,832,497, 11/1998, Taylor;

      (iii) 5,884.270, 3/1999, Walker et al.; (iv) 5,884.272, 3/1999, Walker et al.; (v) 5,978,768,

      11/1999, McGovern et al.; (vi) 6,324,538, 11/2001, Wesinger, Jr. et al.; (vii) 6,332,125, 12/2001,

      Callen et al.; (viii) 6,363,376, 3/2002, Wiens et al.; (ix) 6,370,510, 4/2002, McGovern et al.; (x)

      6,381,592, 4/2002, Reuning; and (xi) 6,385,620, 5/2002, Kurzius et al.

29.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’194 Patent to issue. In so doing, it is

      presumed that Examiner Colby used his or her knowledge of the art when examining the claims.

      K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further

      presumed that Examiner Colby has experience in the field of the invention, and that the

      Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee, 277

      F.3d 1338, 1345 (Fed. Cir. 2002).

30.   The ’194 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              10
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 11 of 25




      technology leaders as Ricoh, Robert Half International, IBM, Yahoo!, Oracle, Amazon, Monster,

      and CareerBuilder.

31.   The ’086 Patent was examined by Primary United States Patent Examiner Jean M. Corrielus.

      During the examination of the ’086 Patent, the United States Patent Examiner searched for prior

      art in the following US Classifications: 707/104.1, 707/3, 10, 103R, 1, 2, 4, 5, 705/1, 10, 11, and

      705/26.

32.   After conducting a search for prior art during the examination of the ’086 Patent, the United

      States Patent Examiner identified and cited the following as the most relevant prior art references

      found during the search: (i) 4,625,081, 11/1986, Lotito et al.; (ii) 5,164,897, 11/1992, Clark et

      al.; (iii) 5,978,768, 11/1999, McGovern et al.; (iv) 6,370,510, 4/2002, McGovern et al.; (v)

      6,381,592, 4/2002, Reuning; (vi) 6,385,620, 5/2002, Kurzius et al.; (vii) 6,567,784, 5/2003,

      Bukow; (viii) 6,662,194, 12/2003, Joao; (ix) 6,873,964, 3/2005, Williams et al.; (x) 7,148,991,

      12/2006, Suzuki et al.; and (xi) 2003/020531, 6/2003, Parker.

33.   After giving full proper credit to the prior art and having conducted a thorough search for all

      relevant art and having fully considered the most relevant art known at the time, the United

      States Patent Examiner allowed all of the claims of the ’086 Patent to issue. In so doing, it is

      presumed that Examiner Corrielus used his or her knowledge of the art when examining the

      claims. K/S Himpp v. Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is

      further presumed that Examiner Corrielus has experience in the field of the invention, and that

      the Examiner properly acted in accordance with a person of ordinary skill. In re Sang Su Lee,

      277 F.3d 1338, 1345 (Fed. Cir. 2002).

34.   The ’086 Patent is a pioneering patent, and has been cited as relevant prior art in over 250

      subsequent United States Patent Applications, including Applications Assigned to such




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                            11
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 12 of 25




      technology leaders as Xerox, Yahoo!, EDS, Microsoft, CareerBuilder, Monster, LinkedIn, and

      IBM.

35.   The claims of the Asserted Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration.

                             THE ACCUSED INSTRUMENTALITIES

36.   On information and belief, Defendant makes, sells, advertises, offers for sale, uses, or otherwise

      provides the Angie’s List website and its ancillary sites, including its various Mobile

      Applications, in the United States. The Angie’s List apparatus comprises servers, hardware,

      software, and a collection of related and/or linked web pages and mobile applications for

      providing job search and/or recruitment services to individuals (including job seekers,

      contractors, and employers) in the United States.         The Angie’s List system comprises an

      apparatus with multiple interconnected infrastructures that infringe the Asserted Patents. The

      public-facing aspect of the Angie’s List apparatus is the Angie’s List website, which is available

      at www.angieslist.com, together with the associated Angie’s List Mobile Applications for

      Consumers and Contractors, respectively.        Collectively, all of the foregoing comprises the

      “Accused Instrumentalities.”

                                            COUNT I
                             Infringement of U.S. Patent No. 6,662,194

37.   Plaintiff incorporates the above paragraphs by reference.

38.   Defendant has been on actual notice of the ’194 Patent at least as early as the date it received

      service of this Original Complaint.

39.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           12
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 13 of 25




40.    On information and belief, Defendant has directly infringed and continues to directly infringe at

       least Claim 1 of the ’194 Patent by making, using, importing, selling, and/or, offering for sale the

       Accused Instrumentalities.

41.    The Accused Instrumentalities comprise an apparatus for providing recruitment information.

       The infringing apparatus comprises servers, hardware, software, and a collection of related

       and/or linked web pages and mobile applications for providing recruitment information and

       services to individuals (including individuals, independent contractors, temporary workers,

       and/or freelancers) in the United States.           On information and belief, the Accused

       Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

       but not limited to multiple data centers, hosted by its partner Akamai Technologies, Inc.




See https://hostingchecker.com/#angieslist.com




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                              13
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 14 of 25




See https://www.akamai.com/us/en/about/news/press/2019-press/akamai-to-power-dallas-data-center-
with-sustainable-energy.jsp

42.    On information and belief, the infringing Angie’s List apparatus comprises the Scala, Spark,

       Akka, Kafka, and Play Framework. See https://www.47deg.com/blog/angies-list-tech-news/

43.    On information and belief, the Angie’s List Accused Instrumentalities comprises data centers

       housing servers, memory devices, processing devices, receivers, and transmitters.

44.    The Angie’s List Accused Instrumentalities comprise a memory device, which stores information

       regarding at least job openings, positions, assignments, contracts, and/or projects.     Such

       information is collected from users whenever they use the Angie’s List apparatus to seek out a

       contractor or service provider. On information and belief, Angie’s List refers to such queries

       collectively as “Service Requests.” See, e.g., Angie’s List Customer Agreement, available at:

       https://vault.pactsafe.io/s/a84ad12b-7245-4a12-9fc5-2011a3bf4d62/legal.html#contract-

       bjq4r3d6f




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         14
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 15 of 25




See https://apps.apple.com/us/app/angies-list/id389294696

45.    Individual users of the Angie’s List apparatus submit Service Requests relating to projects for

       which they are seeking qualified applicants (contractors and/or service providers), and the

       Angie’s List apparatus uses the input to notify relevant contractors. The contractors have the

       option of expressing interest in accepting the open employment position or opportunity by

       preparing a bid for the user to consider.




See https://www.angieslist.com/how-it-works.htm



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                         15
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 16 of 25




46.    On information and belief, the Angie’s List apparatus has two levels of service available to

       consumer users: free and paid. On information and belief, the free service allows users to enter

       the Angie’s List “Request Funnel,” which is a means by which Angie’s List collects information

       from the user/employer concerning the Search Request, and then delivers an alert to the relevant

       contractors/workers based on Angie’s List matching of the skills and interests of such

       contractors/workers to the open position/opportunity.




See https://www.adaptdigitalsolutions.com/blog/homeadvisor-vs-angieslist-vs-houzz-vs-porch-vs-

thumbtack-vs-yelp-vs-bark/#angies

47.    The Angie’s List memory device further stores information regarding contractors’ individual

       search requests, which comprise profiles and business contact preferences for contractors and

       other service providers who make use of the Angie’s List apparatus. On information and belief,

       the search request submitted by each contractor or service provider comprises such information

       as contact information, location, and service category. By signing up with Angie’s List as a

       contractor or service provider, the contractor or service provider submits a search request for

       leads to be generated that are pertinent to the contractor’s specific skillset.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          16
             Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 17 of 25




See https://office.angieslist.com/app/join/




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                    17
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 18 of 25




See https://office.angieslist.com/app/join/?step=2

48.    The Angie’s List Accused Instrumentalities comprise a processor for processing the

       aforementioned information upon the occurrence of a searching event, which occurs, for

       example, when the individual user of the Angie’s List apparatus submits a Service Request.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          18
               Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 19 of 25




49.    As noted, the Angie’s List apparatus comprises a transmitter, which causes messages concerning

       the Service Request to be delivered to the relevant contractors and/or service providers in real-

       time.




See https://apps.apple.com/us/app/angies-list-pro/id834679691

50.    Once the user receives the proposals from the contractors/service providers through Angie’s List,

       the user is able to retain the services of the contractor/service provider, and then perform a

       Verified Review of the contractor/service provider on the Angie’s List portal. Such reviews are

       maintained by Angie’s List, and are used to rate or grade the contractor/service provider. Users

       are also able to read the reviews for each contractor/service provider.

51.    Angie’s List also performs background checks on contractors/service providers, and maintains

       such information. On information and belief, contractors/service providers who have successful

       and/or positive background checks are tagged by Angie’s List as “Angie’s List Certified.”




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                           19
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 20 of 25




See https://www.angieslist.com/faq/how-companies-are-displayed-angie-s-list-certified-providers-super-

service-award-winners/

52.    The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’194 Patent.

53.    To the extent Defendant continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’194 Patent, such infringement is necessarily willful and

       deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and

       inexcusable infringement of the ’194 Patent post-notice is willful, wanton, malicious, bad-faith,

       deliberate, and/or consciously wrongful.

54.    Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

       an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

       damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

       including treble damages, pursuant to 35 U.S.C. § 284.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             20
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 21 of 25




55.   Each of Defendant’s aforesaid activities have been without authority and/or license from

      Plaintiff.

                                          COUNT II
                            Infringement of U.S. Patent No. 7,490,086

56.   Plaintiff incorporates the above paragraphs by reference.

57.   Defendant has been on actual notice of the ’086 Patent at least as early as the date it received

      service of this Original Complaint.

58.   On information and belief, Defendant owns and controls the operation of the Accused

      Instrumentalities and generates substantial financial revenues therefrom.

59.   On information and belief, Defendant has directly infringed and continues to directly infringe at

      least Claim 18 of the ’086 Patent by making, using, importing, selling, and/or, offering for sale

      the Accused Instrumentalities.

60.   The Accused Instrumentalities comprise an apparatus for providing recruitment information.

      The infringing apparatus comprises servers, hardware, software, and a collection of related

      and/or linked web pages and mobile applications for providing recruitment information and

      services to individuals (including individuals, independent contractors, temporary workers,

      and/or freelancers) in the United States.          On information and belief, the Accused

      Instrumentalities comprise an apparatus with multiple interconnected infrastructures, including

      but not limited to multiple data centers, hosted by its partner Akamai Technologies, Inc. See

      above.

61.   On information and belief, the infringing Angie’s List apparatus comprises the Scala, Spark,

      Akka, Kafka, and Play Framework. See above.

62.   On information and belief, the Angie’s List Accused Instrumentalities comprises data centers

      housing servers, memory devices, processing devices, receivers, and transmitters.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                          21
           Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 22 of 25




63.   The Angie’s List Accused Instrumentalities comprise a memory device, which stores

      information regarding at individuals available for applying for a job opportunity or hiring need.

      On information and belief, the Angie’s List memory device stores information concerning

      contractors and service providers who are available and willing to accept assignments within the

      Angie’s List network. Each such contractor/service provider, on information and belief, is

      employed by the Angie’s List end-user as an Independent Contractor to perform specific, defined

      tasks for the benefit of the end-user. See above.

64.   On information and belief, the Angie’s List Accused Instrumentalities provide a hierarchical

      listing of available contractors/service providers, based on, inter alia: (i) consumer ranking; (ii)

      Angie’s List ranking; and (iii) amount of money paid to Angie’s List by the contractor/service

      provider.

65.   The Angie’s List Accused Instrumentalities comprise a processing device which automatically

      detects searching events, which occur when a user of the Angie’s List apparatus completes a

      Service Request.     Each such Service Request comprises a job posting for Angie’s List

      contractors/service providers, and otherwise comprises an event which creates an interest in an

      individual (the contractor/service provider) to seek and accept the position. See above.

66.   The Angie’s List Accused Instrumentalities comprise a processing device which generates a

      message containing information regarding the contractors/service providers to the user in

      response to the Service Request.       Such message includes, inter alia, the name and contact

      information for the relevant contractors/service providers.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             22
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 23 of 25




See https://apps.apple.com/us/app/angies-list/id389294696

67.    The foregoing infringement on the part of Defendant has caused injury to Plaintiff. The amount

       of damages adequate to compensate for the infringement shall be determined at trial but is in no

       event less than a reasonable royalty from the date of first infringement to the expiration of the

       ’086 Patent.

68.    To the extent Defendant continues, and has continued, its infringing activities noted above in an

       infringing manner post-notice of the ’086 Patent, such infringement is necessarily willful and

       deliberate.    Plaintiff believes and contends that Defendant’s continuance of its clear and

       inexcusable infringement of the ’086 Patent post-notice is willful, wanton, malicious, bad-faith,

       deliberate, and/or consciously wrongful.

69.    Including because of the foregoing, Plaintiff contends such activities by Defendant qualify this as

       an egregious case of misconduct beyond typical infringement, entitling Plaintiff to enhanced

       damages. Including based on the foregoing, Plaintiff requests an award enhanced damages,

       including treble damages, pursuant to 35 U.S.C. § 284.



ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             23
            Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 24 of 25




70.    Each of Defendant’s aforesaid activities have been without authority and/or license from

       Plaintiff.

                                       PRAYER FOR RELIEF

       WHEREFORE, GreatGigz Solutions, LLC respectfully requests the Court enter judgment

against Defendant as follows:

       1.      Declaring that Defendant has infringed each of the Asserted Patents;

       2.      Awarding GreatGigz Solutions, LLC its damages suffered because of Defendant’s

               infringement of the Asserted Patents;

       3.      Awarding GreatGigz Solutions, LLC its costs, attorneys’ fees, expenses, and interest;

       4.      Awarding GreatGigz Solutions, LLC ongoing post-trial royalties; and

       5.      Granting GreatGigz Solutions, LLC such further relief as the Court finds appropriate.

                                           JURY DEMAND

       GreatGigz Solutions, LLC demands trial by jury, under Fed. R. Civ. P. 38.

//




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                             24
          Case 6:20-cv-00633-ADA Document 1 Filed 07/14/20 Page 25 of 25




Dated: July 14, 2020                     Respectfully Submitted


                                         /s/ Thomas Fasone III
                                         Thomas Fasone III
                                         Texas Bar No. 00785382
                                         tfasone@ghiplaw.com
                                         M. Scott Fuller
                                         Texas Bar No. 24036607
                                         sfuller@ghiplaw.com

                                         GARTEISER HONEA, PLLC
                                         119 W. Ferguson Street
                                         Tyler, Texas 75702
                                         Telephone: (903) 705-7420
                                         Facsimile: (888) 908-4400


                                         Raymond W. Mort, III
                                         Texas State Bar No. 00791308
                                         raymort@austinlaw.com
                                         THE MORT LAW FIRM, PLLC
                                         100 Congress Ave, Suite 2000
                                         Austin, Texas 78701
                                         Tel/Fax: (512) 865-7950

                                         ATTORNEYS FOR
                                         GREATGIGZ SOLUTIONS, LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                 25
